 Case 1:21-cv-02398-AMD-LB Document 1 Filed 04/30/21 Page 1 of 15 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                            -X

JEFFREY MADURO
                                                                          erNo.:



                              Plaintiff,
                                                                    COMPLAINT
                       VS.
                                                                 DONNELLY, J.
ARVEST CENTRAL MORTGAGE COMPANY .

                              Defendants.
                                                                 8L00M, M.J.
                                                            X

       PLEASE TAKE NOTICE that the Plaintiff herein duly admitted to submit before the

United States District Court, Eastern District of New York, as and for their Complaint against

Defendants respectfully alleges as follows:

                                            INTRODUCTION


       1.      This action is brought by Plaintiff against Defendants for fraud, breach of contract,

breach ofimplied covenant ofgood faith and fair dealing,conversion,unjust enrichment, deceptive

business practices, specific performance,an accounting and injunctive relief related to a mortgage

satisfaction agreement entered into between the Plaintiff and Defendants' predecessor in interest,

Arvest Central Mortgage Company ,for a mortgage secured by the premises known as and located

at 85-66 66 Ave., Rego Park 11374 , New York (hereinafter referred to as the "premises" or

"subject premises").

                                   PARTIES AND JURISDICTION


       2.      At all relevant times, Plaintiff was and remains natural persons residing in the

County of Kings, State ofNew York.

       3.      Plaintiff is the titled owners ofthe subject premises.
                                                                                                       PN
                                                                                  KglOWH               1^

       4.      Plaintiff resides at the subject premises.                   In)
                                                                                    APR 30 2021        yJ
                                                                            PRO SE OFFICE
Case 1:21-cv-02398-AMD-LB Document 1 Filed 04/30/21 Page 2 of 15 PageID #: 2
Case 1:21-cv-02398-AMD-LB Document 1 Filed 04/30/21 Page 3 of 15 PageID #: 3
Case 1:21-cv-02398-AMD-LB Document 1 Filed 04/30/21 Page 4 of 15 PageID #: 4
Case 1:21-cv-02398-AMD-LB Document 1 Filed 04/30/21 Page 5 of 15 PageID #: 5
Case 1:21-cv-02398-AMD-LB Document 1 Filed 04/30/21 Page 6 of 15 PageID #: 6
Case 1:21-cv-02398-AMD-LB Document 1 Filed 04/30/21 Page 7 of 15 PageID #: 7
Case 1:21-cv-02398-AMD-LB Document 1 Filed 04/30/21 Page 8 of 15 PageID #: 8
Case 1:21-cv-02398-AMD-LB Document 1 Filed 04/30/21 Page 9 of 15 PageID #: 9
Case 1:21-cv-02398-AMD-LB Document 1 Filed 04/30/21 Page 10 of 15 PageID #: 10
Case 1:21-cv-02398-AMD-LB Document 1 Filed 04/30/21 Page 11 of 15 PageID #: 11
Case 1:21-cv-02398-AMD-LB Document 1 Filed 04/30/21 Page 12 of 15 PageID #: 12
Case 1:21-cv-02398-AMD-LB Document 1 Filed 04/30/21 Page 13 of 15 PageID #: 13
Case 1:21-cv-02398-AMD-LB Document 1 Filed 04/30/21 Page 14 of 15 PageID #: 14
Case 1:21-cv-02398-AMD-LB Document 1 Filed 04/30/21 Page 15 of 15 PageID #: 15
